DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 6/13/2022.  
Claims 1, 7 and 13 have been amended.  Claims 2-4, 8-10 and 14-16 have been canceled.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US-2019/0297538 hereinafter, Keller) in view of Ryu (US-2021/0045029) and Carmon et al. (US-2013/0244654 hereinafter, Carmon).
Regarding claim 1, Keller teaches a method for providing a 5G mobile network (Fig. 5 [NR] and Page 5 [0107]), comprising:
providing a first base station having a first coverage area for a first Radio Access Network (RAN); (Fig. 5 [LTE] and Page 5 [0107-0108])
providing a second base station (Fig. 5 [eLTE]) having a second coverage area, the second coverage area within the first coverage area of the first base station for an overlay RAN; (Page 5 [0110])
providing a 5G base station (Fig. 5 [NR]) having a third coverage area and a part of the overlay RAN; (Fig. 2C [New RAN]) and
upon determining a 5G Non-Stand Alone (NSA) capable mobile device moves out of coverage of the overlay RAN and which subscribers are to be serviced by the first RAN.  (Page 16 [0307-0311])
Keller differs from the claimed invention by not explicitly reciting the third coverage area completely within the first coverage area and completely within the second coverage area and wherein the 5G IWF device is seen as a multi-Radio Access Technology (RAT) dual connectivity capable eNodeB towards an Evolved Packet Core (EPC) and as an Evolved Packet Core (EPC) towards the overlay RAN.    
In an analogous art, Ryu teaches a method for providing a 5G mobile network (Abstract), comprising:
providing a first base station (Fig. 1 [4G only eNB]) having a first coverage area for a first RAN; (Fig. 1 [LTE])
providing a second base station (Fig. 1 [eNB DU] & [0062]) having a second coverage area, the second coverage area within the first coverage area of the first base station for an overlay RAN; (Fig. 1 [4G+5G] and Page 4 [0062])
providing a 5G base station (Fig. 1 [5G RU]) having a third coverage area within the first coverage area and within the second coverage area;  (Fig. 1, Page 4 [0062-0064] note: it is obvious to one of ordinary skill in the art to recognize that the 4G+5G Only Area overlaps with the 4G only area in order to perform handoffs without dropouts between legacy 4G and 5G [gNB] and eLTE eNB) 
wherein the 5G IWF (Fig. 1 [enB CU-CP]) is seen as a multi-Radio Access Technology (RAT) dual connectivity capable eNodeB towards an Evolved Packet Core (EPC) (Fig. 1 [enB CU-CP & eNB [DU] connected to MME in EPC) and as an Evolved Packet Core (EPC) towards the overlay RAN;  (Fig. 1 [enB CU-CP & eNB [DU] connected to MME in EPC) and
handing over coverage of a 5G Non-Stand Alone (NSA) User Equipment (UE) to an incumbent RAN upon determining the 5G NSA UE moves out of coverage of the overlay RAN.  (Ryu Fig. 1 [Intra RAT HO w/DC release] from 4G+5G to 4G only area)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Keller after modifying it to incorporate the cellular overlay structure of Ryu since this is a standard 4G/5G network structure (Ryu Fig. 1 and Page 3 [0039 & 0061]) as eLTE/5G cell coverage is smaller than legacy LTE cell coverage.  
Keller in view of Ryu differs from the claimed invention by not explicitly reciting the second coverage area is completely within the first coverage area and the third coverage area is completely within the first coverage area and completely within the second coverage area.  
In an analogous art, Carmon teaches a handoff determination in a heterogeneous network (Abstract) that includes a first base station (Fig. 2 [112]) with a first coverage area (Fig. 2 [114]), a second base station with a second coverage area completely within the first coverage area (Fig. 2 [116]) and a third base station with a third coverage area completely within the first coverage area and the second coverage area.  (Fig. 2 [126] and Page 2 [0024])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Keller in view of Ryu after modifying it to incorporate the overlaying cell layers in a cellular network of Carmon since stacking layers of cellular coverage improves signaling integrity, uplink and downlink data rates, network capacity, and provide low latencies to customers in order to meet the demand of mobile data usage.  (Carmon Page 1 [0016-0017])
Regarding claim 5, Keller in view of Ryu and Carmon teaches wherein 5G Non-Stand Alone (NSA) User Equipment (UE) capable devices are 5G NSA subscription authorized.  (Keller [0192])
Regarding claim 6, Keller in view of Ryu and Carmon teaches redirecting, by the 5G IWF, User Equipments (UEs) that are not 5G NSA subscription authorized to the incumbent RAN.  (Keller [0200-0201])
Regarding claims 7, 11 and 12, the limitations of claims 7, 11 and 12 are rejected as being the same reasons set forth above in claims 1, 5 and 6.  
Regarding claims 13, 17 and 18, the limitations of claims 13, 17 and 18 are rejected as being the same reasons set forth above in claims 1, 5 and 6.  

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646